Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 3.24.2021. In view of this communication, claims 12-22 are now pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 12 (Para 4, Line 8-9) recites “ a sensitive end”.
Claim 19 (Line 2) recites “ a support ring”. 
Claim 20 (Line 2-3) recites “ a holder”. 
None of the drawings disclose above recitations.  Claim elements must be clearly shown in the drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “axis of rotation” (Page 2 of Specification, Line 5-6)  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because:
  The resolution of the drawings needs to be higher for better clarity. 
For above sections 2,3,4 , Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 12-22 are allowable (subject to overcoming above Objections).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  12 is allowable for disclosing an electric machine, comprising: 
a stator having a stator laminated core with grooves formed therein, said stator containing winding elements that are disposed in said grooves of said stator laminated core and projecting axially therefrom and thus forming a stator winding head; 
a rotor having a rotor laminated core with grooves formed therein, said rotor containing winding elements that are disposed in said grooves of said rotor laminated core and projecting axially therefrom and thus forming a rotor winding head; 
and a device for monitoring said rotor winding head, said device containing a microwave radar system having a transmitting and receiving unit for the emission and receiving of microwaves, a probe and a cable connecting said probe to said transmitting and receiving unit, said probe being lance-shaped, said probe having a longitudinal axis disposed in a radial direction and said probe is disposed on said stator winding head, wherein said probe extending between said stator winding elements, said probe having an end connected to said cable facing radially outward, said probe having a sensitive end and is disposed in an axial direction such that said sensitive end of said probe is disposed opposite a part of one of said Page 4 of 7Docket No. VP-23449 Application No. PCT/EP2019/074629 Prel. Amdt. dated March 5, 2021 winding elements of said rotor laminated core, said probe having a lance-shaped support, an antenna and electrical conductors, wherein said lance-shaped support being made of non-magnetic and non-conductive materials, and said antenna is disposed at said sensitive end of said probe and connected to said support, and said electrical conductors connect said antenna to said cable and are connected to said support, said probe having a voltage insulation surrounding said support, said antenna and said conductors, such that a deformation of said rotor winding head can be detected.
Shioda et al (JP2000346916A), hereinafter referred to as Shioda, discloses an electric machine [Abstract], comprising: a stator (Fig 10 below, 2,3,4)[ Para 0023] having a stator laminated core (Fig 10, 3) with grooves [Para 0024] formed therein, said stator containing winding elements(Fig 10, 4) that are disposed in said grooves of said stator laminated core and projecting axially (Fig 10, XX) therefrom and thus forming a stator winding head; a rotor (Fig10 , 6) having a rotor laminated core (Fig 10, 5); and a device (Fig 10, A3, S3, 11) for monitoring said winding head (Fig 10, 4h) , said device containing a microwave radar system [Para 0061, Para 0028], having a transmitting and receiving unit (Fig 10, 11)[Para 0061] for the emission and receiving of microwaves, a probe (Fig 10, A3) and a cable (Fig 10, S3) connecting said probe to said transmitting and receiving unit (Fig 10, 11), said probe being lance-shaped ( Fig 10 shows A3 is slender and long similar to lance shape), said probe having a longitudinal axis (Fig 10, YY) disposed in a radial direction (Fig 10, YY is in radial direction), said probe having an end (Fig 10, P1) connected to said cable facing radially outward (P1 is connected to cable in a radially outward direction away from rotor), an antenna [Para 0060], such that a deformation of said winding head can be detected.  
Shioda does not explicitly disclose “grooves formed therein, said rotor containing winding elements that are disposed in said grooves of said rotor laminated core and projecting axially therefrom and thus forming a rotor winding head; and a device for monitoring said rotor winding head said probe is disposed on said stator winding head, wherein said probe extending between said stator winding elements; said probe having a sensitive end and is disposed in an axial direction such that said sensitive end of said probe is disposed opposite a part of one of said Page 4 of 7Docket No. VP-23449 Application No. PCT/EP2019/074629Prel. Amdt. dated March 5, 2021 winding elements of said rotor laminated core, said probe having a lance-shaped support, and electrical conductors, wherein said lance-shaped support being made of non-magnetic and non-conductive materials, and said antenna is disposed at said sensitive end of said probe and connected to said support, and said electrical conductors connect said antenna to said cable and are connected to said support, said probe having a voltage insulation surrounding said support, said antenna and said conductors, such that a deformation of said rotor winding head can be detected.  
Shioda in view of Frank et al (WO 2017157679 A1) hereafter referred to as Frank discloses “grooves formed therein, said rotor containing winding elements that are disposed in said grooves of said rotor laminated core and projecting axially therefrom and thus forming a rotor winding head (Frank, Fig 1 below, 6); and a device (Frank, Fig 1,1, 2,3) for monitoring said rotor winding head said probe (Frank, Fig 1, 2)  is disposed on said stator winding head(Frank, Fig 1,4), wherein said probe extending between said stator winding elements; said probe having a sensitive end (Fig 1 shows element 2 is at the end)” but does not explicitly disclose “sensitive end disposed in an axial direction”, “said probe having a lance shaped support”, “electrical conductors” , “support made of non-magnetic and non-conductive materials”, “probe having voltage insulation surrounding support” and “deformation of said rotor winding head”. 
Shioda in view of Frank and Ito et al (JPH04313074A) and/or Graf et al (DE102011105427A1), Schwery et al (DE102009037990A1) does not disclose Claim 1 in an obvious and reasonable manner. Therefore Claim 12 is allowable, subject to overcoming above objections.
Claims 13-22 are allowable as they are dependent on Claim 12. 

    PNG
    media_image1.png
    346
    273
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    703
    482
    media_image2.png
    Greyscale

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832